         Case 1:20-cv-01385-RAH Document 39 Filed 02/17/21 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 20-1385
                                    Filed: February 17, 2021



 COLONNA’S SHIPYARD, INC.,

                     Plaintiff,

 v.

 UNITED STATES,

                     Defendant.


                                             ORDER

       For the reasons provided in the memorandum opinion filed concurrently with this Order,
the defendant’s motion to dismiss Count II of the complaint insofar as it raises a claim based on
an implied contract of fair dealing is GRANTED, and the defendant’s motion for judgment on
the administrative record is GRANTED. The plaintiff’s cross-motion for judgment on the
administrative record is DENIED.

       The parties shall meet and confer and file a joint status report proposing redactions to the
memorandum opinion by March 5, 2021 to allow the Court to file a public version of the
opinion.

       The Clerk is DIRECTED to enter judgment for the defendant. No costs are awarded.

       It is so ORDERED.

                                                                     s/ Richard A. Hertling
                                                                     Richard A. Hertling
                                                                     Judge
